Opinion by
Mr. Chibe Justice Bell,
The appellant, Richard Fisher, was convicted by a jury of voluntary manslaughter. Following denial of his motion for a new trial and imposition of sentence, he filed this appeal.
The sole issue raised by this appeal is whether the trial Judge committed reversible error when he instructed the jury that the defendant has the burden of *88proving bis assertion of self-defense by a fair preponderance of tbe evidence.
In tbe recent case of Commonwealth v. Winebrenner, 439 Pa. 73, 265 A. 2d 108, we reviewed tbis issue at great length, and once again we reaffirmed a score of prior decisions of tbis Court which held that self-defense was an affirmative defense and tbe defendant bad tbe burden of proving self-defense by a fair preponderance of tbe evidence.
Judgment of sentence affirmed.